RECEIVED

     FEB 1 2 2015
                           CDUK7 Of flW£*LS
   COURT OF APPEALS        <=>£COtfO OtstKtct oF
SECOND DISTRICT OF TEXAS
  DEBRASPISAK, CLERK       T&sK-^ fOfKT VfOhTH
                                                   "**
                           tfo* OZ-\S-Ooo\P\-tV       'X


      PftTbzcK £irfr*r$>                           f\ PPFLLA'VT


                                       V.


    The       ST&T& OF" TtfkfirS                   F\p9eLi-e£




                 RPP£U*<*t'$ &*Z£f?

        TOTM? tfotfofkfrbLB CouSKT OF APPf*1-* of T&*±\



                    on beh-u-f of Append.                     '




         Motto* P»r «a ai/^A^biU tOefyt 7>i+t*P"*) ~t* b£ '
         Kie^ct, end ^e. «.*»^b*ie b-~ W *»*"+ ^°
          ~£tfOFA    Of AOTHClkTTZFS




 HAftCy    V\ STATS , /61.   S.W. 3d 123        p
    C ~Te*.2.003,)



 T 7&C.Apf>~ Sen An+*nio 2oo7 }
US Ci*Wi V. STATE, 2*2- S".3J Z^H          P-
f Ap^°/ DW, 2.00^ )


               <oTATUTf$>


Tel** 0*. of Cr^\ ?<**>"" CUpT SI           P"
           TT   D£A/riry of fa*****

                                                **




                                          7L ~7S^1




AppeAVe.                          6? "+*+£. tff r^vS
                                                       *



   ~TVs<l. Court- Qf Phppe^\s rencA-erect /+-*» decision



   reefar*.l Kctiot^s £tfp<s$ w^uh *^^<> *4*ueJ 7i«t,+*\^
   0% 20)6,




 ~17^ hvU* of flpptlUt-e- Procure-
  Tu\c   HH't&M- ~TK*-V t€>vr\- rrsi^cXe, <** &rrc>r




\w "Ts/t+l Jvdy& err^oi let- ct4*"Hp cipptJUrirt


% Cih. of&r-hWer^ $o)d automobile ^°
   7^ T^UfA i^l^^cA

                      H
f\Co\Wrt*'v+- ^l/^&Vu-rN Far ^WduuP ff0. C?0£ a«<4 T*jO.

        Twc?<


  >o V&ViCusirscQ C\ CUaVeA^d. "to -^rWe Sufficiency
 to* 1"We ^v/tdeAct £>uppor±\r\c* c* 6Ui^ -Haev-V /*wai£*-

 QcH+i±^ j ciS> uvvuict ju&APs* forfeA,±»cc f ar\ ctpptlk+«.
 -V-Wd. property ur^cX   ///d^ci   AC-Kva-K-j , £?££. U, S
 Currency \f, £+r>,±e . 202 -£,W, 3 d 2.M<-t Cfl-pp.^i 0.54.
 Zoe^H), £ -trie* I £<x,rf Abuses /W cl&cr&Hctfi »o

fdcxS*n*V>\£ ^r *ur4- W+ A*a- rr\unmr/ #<* u*ma J+ c+€As
Ujl*V\0u+ C&fcr^ce. -tr> ^^/^ Cl/I** £*^J f>r*%£>\p\e£.
See TV* A*. (Sore / -Z5* S,w.3J &<Hy CT^.A-pp - &*v*~>

£/w^i Practice prescribes -tkt frvt*d»r*s> ^ ^



a £~0cpc\+urc procstj'tney cv^v^ irK(r^-^ ^a^
a/Wr $el%L>*c of- -tKd ^/i+t^b*^ 7** *LutcCr***.
Pa,tc*ri* ff<'«&)* ^     ^v& £*s<i m-*4-<l A^^r AW

                         S,
 &nd tn-r-cnd-ecyt fvC fe>lHsf£> u/if"K    i~he ^ts+-rj^f
C^i/r-r- M T&frtH'^t- Cotsrt±~^ uuV.cre~ St-iT-isce- oc&ufraJ9
TVnC -VCv^S C-CAsT'V tfl^nitj &ipf*eliu*vt 6       r^o^r\ar\
 far irwe. Cb^e -Pn+rvpui -to be reie^eo/



 £,t,\-z,vcc of- -tWz. D^e / -trv^e -fccleA Cour± Vv\s
junsclLC+xori" Sere zf&Ucb^ /4 , As &-v**w*/
p,rev^i/3l*-j , 6-k^^r 5^,#wtb.) a        />£>+?oe £>/ ZtiiMre.



/Vf- /vwJ &s\y fl&Htc cf- 6€*n>ur<L * Sec £5&V\^
B,   The £*•/" **•*.* 5**** U/Mle appeli^^s* ^lired-


+K.4 TUe +r>\J <***- f-^ -^ >*"*** '**

&pPM*n4- Lf^$ ~irl^C 0i*"^*r       "^               '       "
U u~% "          *** Ct+«i >'' tl^ ^Sf^red +o

H-C6craftn*   ^rc?   tA'T                               f


Cur    pitted i^P*

                        L>
~T Vs£ Cc*r i^c~.t> SoleA ///*?* H^



COcclusiont appelU«+ has £h^^-t Cu\+^

b^    CtsuA ClSK -fr^S, Ccus4- -to tjr*,,^ -t-kts




 App^/k^ p^c, ^^5 Ccc^ ^^ _^




                7,
hct>/\ r^^\\^J~ -to Court- £>F Apfe-d** ketone)


P^t^st   -VKe. CWrK -to       /^^vl ^c^fi^
(Y\^c Puc*~~+ ^o frier** Lc^t z* u.$,lA


PfTV^cK fV/WS/ TOL7-JDD # /«"*"",
                    ^   7 i/n -the-' 7Z*-^£>




 £t caAed On Z//ffi/z*/'$

         ^ JMsSt^
Ki W   FV ' 6^/^K Warrant-
                                   -•' V-V-; :"'••'•.':•'-:.•;""•..,.:,'•            .-\r^ \ .•;".'-•..',   "'.        'FILED .
                                   AFFIDAVIT FOR SEARCH Wi^RRAIffT " ". THOMAS A.W[UDEFtfDTST.XLERK
                                   _   ___            >t          r .-. '-. -TARRANT COUNTY/TEXAS

                                                                       . tff)-hy                                   . MG-Q92005. .
 )ouNiY^rrA»HANT )(••"--••'••;'•                          rv'--''•-';•.':.•-"••"••       ^\v-'•••'.'•"       '•••:/:••^#^gtto^'••,
STATE^OF TEXAS
STATE*OF                .¥.
                        .){    •                                   •..;"-•"                                 : TIME' # W ^ '-. -
                                                                                                             •BY   •-. :i^5'-"'v nFPMTV
The undersignedaffiant,DetectiveXT. McCaskill, beinga peace officer under the lawsofthe State ofTexas
and being'duly sworn on oath, makes the following statements and accusations:

     1. THERE IS INFORT WORTH, TARIUNT COUNTY, TEXAS, A SUSPECTED ^fflCLE
       DESCRIBED AND LOCATED AS FOLLOWS:

       A black 2001 Dodge Intrepid, Texas licens

2.     THERE IS IN SAID SUSPECTED VEHICLE PROPERTY CONCEALED AND KEPT IN
       VIOLATION OF THE LAWS OF TEXAS AND DESCRIBE!) AS FOLLOWS;

       Blood, hair,fibers, or any other bodily fluids that maylink Melvyn Williams (deceased) to thisvehicle
       Firearms, ammunition or any other firearm related material
       Any narcotics, narcotics paraphernalia or other narcotics related material
       Currency
       Cellphone(s)
       Any items or property that might be construed as evidence in this case

       SAID SUSPECTED VEHICLE IS IN CHARGE OF AND CONTROLLED >BY:

       Patrick Evans, a black male, date of birth 04/29/79

4.     IT IS THE BELIEF OF AFFIANT, AND THE HEREBY CHARGES AND ACCUSES THAT:

       Patrick Evans committed the offense ofCapitalMurder by shootingMelvyn Williams multiple times
       during the commission ofa robbery in theHouston,Texas vicinity. Evans then transported the body
       of Melvyn Williams to Fort Worth, Tarrant County, Texas and concealed his bodyin a storageshed
       behind a residence in Fort Worth, Tarrant County, Texas.

5.     AFFIANT HAS PROBABLE CAUSE FOR SAID BELIEF BY REASON OF THE FOLLOWING
       FACTS:


That on 8-5-05, your affiant was a Fort Worth Police Detective assigned to the Homicide Unit. Your affiant
received a telephone callfrom Cityof FortWorth Marshall DevonDavis. Marshall Davis toldyour affiant that he
hacTbeen contacted byapersonal acquaintance who related tofilm thata deceasecThuman b^yhacfbeenstored ina
storage building behind her residence by a person known to her only as **Pat".

That your affiant asked Marshall Davis ifhewould beinaposition to transportanypersons with knowledge ofthis
to the Homicide Office to speak with your affiant. Marshall Davis transported Wanda Faye Williams and Shirley
Toliver to theHomicide Office. Your affiant briefly spoke with Wanda Williams who related that her nephew,
Joseph Toliver, toldherthat thesubjectknownto her as*Tat"had brought a bodyto FortWorthfromHouston and
Jhd put the body in the shed behind the residence that she owns at5416 Purington.
COUNTY OF TARRANT )(                                                                              Page2 of4
STATEQF TEXAS             )(


That Wanda* Williamssigned a consent tosearch forh^ granting youraffiantand anyotherpolicepersonnel tosearch
her property in an attempt to determine if a human bodywaspresent or not.

That your affiant established contact with personnel from the Fort Worth Police SWAT Unit and requested
assistance. Asaresult, Officers J. A; Ferguson, ID #1882 and D. J. Nelson,:lb#2208 responded tothe 540Gblock
of Purington and /took up a position of surveillance. Your affiant and CSSTJ Officer W;•"&, Walles >left police
headquarters arid proceeded towards the 5400 block of Purington. Williams had provided your affiant with
information that "Pat" drove a dark Dodge Intrepid with Texas license plate I          I. This information was
provided to SWAT Officers.                                                      ^^^•;
That while en route to the 5400 block ofPurington, your affiant was contacted by SWAT CorporalD. J. Bruce,ID
#1818 and advised that the Dodge in question had pulled up to the residence. Your affiant obtained registration
information that the vehicleregistered to a Patrick Evans from Spring, Texas. A photographofPatrick Evans, a
black male, date ofbirth 4-24-79, was placed in a photo spread consisting ofthat photo and photos of five other
black males of similarphysical characteristics. Wanda Williams positively identifiedthe photograph of Patrick
Evans as the personto whom she was referringto as "Pat". According to Williams, she wentto the storage shed
behind the home she owns and observed what she believed to be a human body wrapped tip in material..

That SWAT OfficersFerguson andNelsonobtaineda photographofEvans and were ableto positivelyidentifyhim
asexitingtheDodgeintrepid at5416 Purington. Evans hadaboxthatcontained a Ryobi chainsaw that appeared to
have been recently purchased. Evans stayed at the residence for a shortwhile* while mothersubject leftin the
Jodge.

That another subjectin theDodge returnedand pickedup Evans shortly afterwards. Officers FergusonandNelson
were aware that youraffiant hadobtained consent to search fromWanda Williams. The officers entered theback
yard ofthe residence at 5416 Purington and from their vantage point they were able to see inside the open door of
the shed located near the southeast comer ofthe back yard. The officers observed what appeared to be a blanket or
tarp with a bedspread near the doorway. Officers Fergusonand Nelson were able to see what appeared to be a
human torso through an opening in the tarp or blanket. Your affiant was made aware of their observations. Your
affiant went to 5416 Purington and met with Officers Ferguson and Nelson. They directedyouraffianttothe storage
shed behind the primaryresidence. Your affiant observed what he believed to be a human bodywrapped in a tarp
located just inside the open door of the storage shed.

That other SWAT personnel maintained surveillance on the subject identified as Patrick Evans. He wasobserved
traveling to an apartment complex in east Fort Worth, where he and two other subj ects entered a white 1996Pontiac
displaying Texas h'censeJJUThat two other subjects entered the black Dodge Intrepid mat was occupied by
Evans and left the apartmentcomplex. As a result ofthis investigation, a police pursuit was initiated thatendedin a
traffic accident involvingthe Pontiac. Patrick Evans was driving the fleeing vehicle and was arrested for charges
resulting from the pursuit The Pontiac was impounded at the Fort Worth Police Auto Pound following theaccident.

That personnel from the Fort Worth Police SWAT Unit followed the Dodge Intrepid to a store at 1401 CooksLane,
Fort Worth, Texas. SWAT Officers arrested black male Michael Howard, date of birth 12/15/74 for a narcotics
Eolation from the vehicle. The Dodge Intrepid was impounded as a result of the arrest
GOUNI^OFTARIUNT )( - .                                                                         • •. Page3of4 • '•
STA^::OF TEXAS1 M                                                     ...         •
^at^chaeTHc^ardi^veawritten voluntas                                         baslmownPanick Evans sincevr996.
'Howard stated^hatispmetinie(bvCT^the previous weekena^^herwas^present whenByans^wastalkin£abputhaying a
"lick" £astreet termcommonly knownas connintting a robbery) in Houston involvingnarcotics. According to
Howard, he drove Evans's vehicle after Evans wanted to switch cars. Howard stated that he opened the trunk
lookingfor "weed1" (marijuana). Howard said matheobserved bloodinthe trunkof the car.

That a search warrant was obtained and executed at 5416 Purington, The&odyof an unidentified male was
recovered wrapped in a tarp and othermaterials from the storage shed behind the residence at 5416Purington.
Drops ofapparentblood were observed in the entryto thestorageshed as well as the driveway of theresidence. A
Ryobi chainsaw was found in theboxin thebackyard of theresidence near the entrancetothe storage shed. Two
durninum orgalvanized trashcans were also inthe back yard that appearedtobenew. Abloodyshfrtwasfoundina
trashcan located on the west side ofthe house. Ablue 1995 Mazda displaying Texas licensf    | was found in
the garageof the home. Thefront passenger window was smashed. Based on.youraffiant's observation ofbroken
glassin the garage, your affiant believes theglass wasbroken whilethe vehicle wasinthe garage. Thisvehicle was
also impounded.

ThatCourtney Davis, ablack male, date ofbirth 8/2/78 was inthefleeing vehicle driven byPatrickEvans when the
traffic accident occurred. He was briefly hospitalized and placed under arrest for three^outstanding Class C
misdemeanorwarrants. Hetransported to theFortWorthPoliceHomicideUnit afterreleasefromJohnPeterSmith
Hospital..

That your affiant and Detective M, J: Carroll, ID #1927 met with Davis in an interview room adjacent to the
Jtomicide Office. Your affiant read in the Miranda warnings to Davis at that time. Davis provided to avoluntary
 statement regarding hisknowledge of this offense.

 That in Davis's statement, he relatedthat he has knownPatrick Evans by name and sight sincehigh school. Davis
 stated that over the previous weekend, Patrick Evans was talking about "hitting a lick". According to Davis,
 evidence stated that he was going to "hit the lick" alone.

 That Davis related thathe was made aware from an acquaintancethat Evans had "hit the lick". As a result,Davis
 stated that he and several friends went to the residence at 5416 Purington and waited for Evans to arrive. Davis
 stated that on Thursday, 8/4/05, that Evans arrived at that residence in the late afternoon or earlyevening hours.
 Davis described thatEvans was driving the Dodge Intrepidthat he normally drove. Davis relatedthat he andhis
 friends approached thevehicle as Evans opened thetrunk. Davisobserved what he believed to be a human body
 wrapped in acomforter in the truck ofthe vehicle. According to Davis, Evans stated thathe"hit alick" inHouston
 and was involved in an altercationwith the victim. Davis related that Evans stated that he hit the subjectin thehead
 with a brick or handgun.

 That Davis advisedDetective Carroll that Evans told him to get some bags out ofthe truck ofthe vehicle. Davis
 related that he observed thatthese bags containedboth money and marijuana. Davis stated that he tookthesebags
 into the residence. According to Davis, Evans backed the DodgeIntrepidinto the garageof the residence. Atthat
 time* Evans and a subject known to Davis as "Baby" removed what he believed to be a human body that was
 wrapped in the comforter from the truck ofthe vehicle. Davis stated thatthe body appeared to the large instature.
 "Oavis further related that Evans and "Baby" to the bodyand put it in the storage shed behind the primaryresidence.
  ]avis stated that he picked up bloody rags from the truck ofthe vehicle and gave them to Evans. Davis also related
 to Detective CarrollthatEvanstold him mat the bodywas that ofthe subj ect on which he "hitthe lick"in Houston.
 COUNTYOFTARRANT $(                                                                            .   -'«age**f-4
'STATE-OF^rEXAS: • )(

)hat your affiantprocured anarrestwarrant forPatrickEvansi for the offense -oiF Capital :Muraer!./Yow affiant
completed mereqiifredpaperwork:t0 a^^                                                charge'ofEvadmg Arresti

Thatyouraffiantattendedthe autopsy ofthebodyrecovered from thestorages^iedbenind 541iSPunrigton Avenue.
Multiple.gunsnot wounds to the head were discovered and your.affiant learned that more than["one.projectile was
recovered. The deceased subject was" identified asMelvyn;Wilh'ams; Yoin a^aht subsequentlydiscovered that
Williams was reported missingby familymembers to the Harris County Sheriffs Office on^8/5/05.' '•:

That your affiant subsequently learned that HarrisCountyDeputy SheriffL.A. Ditta, ID #4177,met with Williams's
sister, Wilma Shackelford. She reportedthat Wilhamswaspickedup by a subject identifiedin the report as 'Tat", a
black male who drove a 2001 black Dodge Intrepid. Deputy Ditta reported that a friend ofWilhams identified as
Ketrick Morgan spoke with 'Pat" via cell phone on 8/4/05, after Wilhams failed to return home. According to the
report, "Pat" told Morgan that he dropped Williamsoffnear State Highway 249, where he entered another vehicle.

That your affiant is requesting that a search warrant be issued granting your affiant and any other,assisting police
personnel permission to search and process the aforementioned vehicle for potential evidence to aid in the
investigation into the deathofMelvyn Wilhams. Youraffiant is aware thatDNAandotherforensic testing methods
can identify blood, hair or otherbodilyfluids to detemiine whether or not they originated fromMelvynWilliams.
Your affiant is also aware that ballistics examinationcan determine ifany firearms recovered during the course of
this investigation fired the projectile that were recovered at.the.time of Williams autopsy.-Youraffiant has
knowledgethat cellular telephones maycontain telephone numbers orotherinformation thatmaylinkthedefendant
Hvans and the victim or other potential suspects. Because Patrick Evans can be linked to the aforementioned
 ihicle, youraffiant isattempting to recover anynarcotics and/orcun^c^thatmaybeccmce^



WHEREFORE,youraffiant asksfor issuance of asearch warrantaccording to the provisions of the StateofTexas
that will authorize him to search said suspected vehiclefor the item(s) described above and seize the same.


                                             •MlI
                                       Affiant"


        SUBSCRIBED AND SWORN TO BEFORE ME by said affiant on this the tf__ day of d*f .2005.

                                       Magistrate in and for Tarrant County Texas



                                        Title and Offide Held by Magistrate
j^VvvWiJ-*
             {^ ^ Ooo¥s£,± *h\\e<Jc-
                                                          \WM\
                                                                                                                                                               CO
                                                                                            ffWJB OP TEXAS V».
                                                                                                                     0989458D EVAMS.PATMCK              *-'•
                                                                                                               Ka
                                                                                                                     CDC2 CIO *«7384           K»,»Vt4/7»
                                                                                                            Ofltow   NCXCtHMtMS               0"' * •*•«•
                                                                                                                     OFFOttti t«/85^M        F8.DMS/11/M
                                                                                                                       rop.
I          XER.                                                                                                           ^ffirnnr
(CRIMINAL) DISTRICT COURT.          ^mr                                  CRMLNAL DOCKET
                                                                                           Right
TRANSFERRED TO ( rPC0*-                                                                    Thumb Print
       ,     AtJO 1 t 21505    COMPLAINT FELBD.    SOND SET    «5£D,gfl>
    mcs                                                                                    Sua'* Attorney   ft$AMA. ^j^/^^JhAhJi
iiii^si               Pec £<, ISWv^ %<• CVcc^ ^./ ^Ecl                                     On Probation Revocation
•RCT'?fi20lE                                                                               Defendant'* Attorney
fry? 2 72»5            HW'i Arif^M^xoAt of fcesa, w«*                                      On Probation Revocation
      fl/fl/ft^       ^iiStouiMitituii.touts' •'                                           Sarety
           T 9 2006   ffongultation .                 :                  .
       2*
                         itdUwci3-.—«—.—_^                               :
MfiUIm                   •vffierice Exchange
ty-Op~ 0(d            r>\s^cnoirfl<c^^40 hm/So^ Skfck^yAt <Xiryi CloyxtL&tttTM:/
                      f>/^^r$Sv^_a^iiifeyv^-oo ^ottoiffrvj
                      tV^*ncn 4o £*e4t>dff. JrVjJj^ftjU. iMttSCure.eS)
                      .0P^t?y> -^^p-fti nfr -two 'i nvr.^riQQd-nrs j ftrri
                      rrvfr*g* -fooL^ipa;^ co-oourftri AW fo<j "ftofcnJcu-ri-.
    •fa-gfl -gfa       nrt&rinngf ftr.-PrYvM/tf fbrrtMnn* ttt /Srwrf.t; ^.
                      rrvxi-i/ld^^ir jfotoatiteug feaufefefett^ frfdwfrm
    fl/L10 2008        rnartoti        ttor&GT
                                                                             Thomas A. Wilder
                                                                                DISTRICT CLERK* y***
                                                                             TARRANT COUNTY, TEXAS
                                            THESE ARE CRIMINAL DISTRICT COURT PAPBRS AND MUST NOT BE REMOVED
                                                                                     V



                                           CRIMINAL DOCKET



                                      l(trr\ .//f ffim&u -&*£
                                   t^o^^vc^^.«^0££^ndj^^x^.^tiuiY-
                                                   Mu                      1H4&M*/
                              \tiM1(km#a Jfyr* fyiM-ftifffjj ft


                  ufelrt*
                 -W




m
  ^•^f-3

*.V: .   -Ml
                                                                 ¥=
           ::s
                              _,      .«aaaaifr&,caiMsgaoaflfc"ii
                                      'mMBi.Mg.ftafil agMftafffc. to   _     ,—_
                 M   <p&L
                              ^£S&'%
                     ffiV-7
                              ISinTacSSSJf3
                              COURT         C0WDa-r0W T1,tg AffPBU. MW.I OHOgHHSt



                              r_^_              .-ioRHEy#froimM»igrfBi
                     rf. fcv^e
\sox\-   L
             proof oP <i<-\e
       mm

                                                                                          Page 1 of 1


       Siiaecfc PIR 34066-051914

       From:    Bice. Bryan N. (Br^nBk^mtwtmKm^xas^v)
       To:     kydd@ATT.NET;
       Date:   Thursday, May 29, 2014 2:10 PM


     Ms.Kydd,




     $5?::Queshons"parting the Judge should be directed to tot eo^t                 * ^      **

     Respectfully,



  Bryan N. Bice 2813
 -Legal-Liaison Officer

  Internal Affairs Section

  Fort Worth Police Department
 817-392-4277




 m




                                                                                               v   %




httr^-7/uS-mg2(Hj1iail.yahoo.com/neo/Iaii^               mrwi=n#^0<»1 .w.U'*^ i —